DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2020.
Applicant’s election without traverse of Claims 1-8 and 15 in the reply filed on November 23, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 15 states that the second fibers are cheaper than the first fibers.  This limitation is indefinite because the price of fibers is subject to fluctuation over time and what is a cheaper alternative at one point in time may be a more expensive alternative at another point in time.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arumugasaamy et al. (US Patent 5727357).  [Claim 1] Arumugasaamy et al. discloses a reinforcing body comprising: at least one reinforcing bar (Figure 4) that extends in an axial direction along a longitudinal axis (Figure 1) that has a core and a rib structure (Figure 4) arranged at a peripheral surface of the core having at least one rib (114) and at least one depression (Figure 4 shows depressions between the ridges), wherein the core comprises at least one first fiber strand of first fibers (102) embedded in a core matrix (R1), wherein at least one second fiber strand of second fibers (106) embedded in a rib matrix (R2) is divided into a plurality of fiber strand sections, wherein fiber strand sections of the at least one second fiber strand that are directly adjacent in the axial direction are separated from each other by at least one depression and each fiber strand section is arranged in a rib or a rib portion of the at least one .  
[Claim 2] The first fibers of the first fiber strand are oriented mainly parallel to the longitudinal center axis of the reinforcing bar in straight extending sections of the reinforcing bar.  
[Claim 3] The second fibers of the fiber strand sections of the second fiber strand are oriented mainly parallel to the longitudinal center axis (Column 4, lines 63-67) of the reinforcing bar in straight extending sections of the reinforcing bar.  
[Claim 4] The fiber material of the first fibers has a higher tensile strength than the fiber material of the second fibers (the first fibers of Arumugasaamy et al. can be E-glass and the second fibers can be aramid; E-glass has a higher tensile strength than aramid (see IJIRST, Volume 1, Issue 7 dated 12/2014).  
[Claim 6] The second fibers comprise glass (E-glass or S-2 glass).  
[Claim 7] The at least one of the core matrix and the rib matrix includes a uniform matrix material (Figure 4 and Column 4, lines 22-29).  
[Claim 8] The core matrix and the rib matrix include the same matrix material (Column 4, lines 22-29).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arumugasaamy et al. as discussed above, and further in view of Kaiser et al. (US Patent 5650109).  Arumugasaamy et al. discloses the claimed invention as discussed above, but does not disclose the first fibers being carbon or AR-glass.  Kaiser et al. teaches forming a structural rebar having an inner core formed of glass, or carbon fibers (Column 3, lines 37-50).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the first fiber material of Arumugasaamy et al. from glass to carbon fibers as suggested and taught by Kaiser et al.  Kaiser et al. teaches that either type of fibers can be used to form the core.  The benefit to using carbon fibers is that they have a higher tensile strength than glass fibers.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arumugasaamy et al. as discussed above.  Arumugasaamy et al. discloses the claimed invention as discussed above, but does not disclose the comparative cost of the first and second fibers.  In regards to the materials, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a cheaper fiber material for the second fibers than the first fibers since the first fibers form the core of the reinforcing body and should be made with a high quality material to lend strength and durability to the body.  The second fibers form the thinner outer covering of the body and can be formed of a cheaper, less quality product.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re-Leshin, 125 USPQ 416.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220.  The examiner can normally be reached on Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A/Examiner, Art Unit 3635         

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635